 


 HR 1092 ENR: To designate the Federal building located at 2030 Southwest 145th Avenue in Miramar, Florida, as the “Benjamin P. Grogan and Jerry L. Dove Federal Building”. 
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and fifteen 
H. R. 1092 
 
AN ACT 
To designate the Federal building located at 2030 Southwest 145th Avenue in Miramar, Florida, as the Benjamin P. Grogan and Jerry L. Dove Federal Building.  
 
 
1.DesignationThe Federal building located at 2030 Southwest 145th Avenue in Miramar, Florida, shall be known and designated as the Benjamin P. Grogan and Jerry L. Dove Federal Building.  2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Federal building referred to in section 1 shall be deemed to be a reference to the Benjamin P. Grogan and Jerry L. Dove Federal Building. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
